Citation Nr: 1218692	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  10-16 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 30, 1971, to December 16, 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia, which determined that new and material evidence had not been received with which to reopen the previously denied claim of service connection for a left knee disability.

In August 2010, the Veteran testified at a personal hearing before a Decision Review Office of the RO.  In November 2011, the Veteran testified at a hearing over which the undersigned Veterans Law Judge presided.  A transcript of each  hearing has been associated with the claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During each respective hearing, the Decision Review Officer and the undersigned clarified the issue on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask questions regarding his claim.  The Board, therefore, concludes that VA's duty under Bryant has been fulfilled.

The Veteran presently seeks to reopen a claim of service connection for a left knee disability, last denied in August 1984.  The Veteran did not appeal the decision, and in order for VA to review the merits of the claim, the Veteran must submit new and material evidence.  The  Board is required to address this issue despite the RO's findings over the course of this appeal.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue has been captioned as set forth above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of service connection for a left knee disorder, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left knee disability was denied by the RO in August 1984.  The Veteran did not submit a notice of disagreement and new and material evidence was not received during the appeal period.

2.  Evidence received since the August 1984 RO decision denying entitlement to service connection for a left knee disability relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1984 rating decision that denied the Veteran's claim of service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  The additional evidence received since the August 1984 rating decision denying the Veteran's claim of service connection for a left knee disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board reopens the Veteran's claim for service connection for a left knee disability, and remands it for further development.  Because the claim has been reopened, further notice or assistance is unnecessary to assist the Veteran in substantiating the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Reopening Service Connection for a Left Knee Disability

Service connection will be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 , 3.304, 3.307 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain chronic diseases, such as arthritis, may be established based on a legal "presumption" for Veterans with 90 days or more of active service after December 31, 1946, by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307 , 3.309 (2011).  Service connection will be granted for a chronic disease identified in service and at any time thereafter.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In its August 1984, decision the RO denied the Veteran's claim of entitlement to service connection for a left knee disability, claimed as residuals of a left patella fracture.  Service connection was denied on the basis that the claimed disability had been shown to have existed prior to service, and was not aggravated by service.  

Because the Veteran did not submit a notice of disagreement with the August 1984  rating decision denying service connection, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2011).   However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

At the time of the August 1984 decision, the evidence of record included his service treatment records.  

An enlistment report of medical examination dated October 7, 1971, shows that clinical evaluation of the lower extremities was normal.  In the associated report of medical history, also dated in October 7, 1971, the Veteran indicated that he had never had "trick" or locked knee.

The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) shows that he entered active service on November 30, 1971, at the recruiting station at Fort Jackson, South Carolina.

A clinical record dated December 8, 1971, shows that the Veteran was said to have a fractured patella which existed prior to service.  On December 9, 1971, it was indicated that the Veteran reported pain and swelling of the left knee since a motorcycle accident three weeks earlier.

A chronological record of medical care dated December 9, 1971, in pertinent part, shows that the Veteran reported that he had a motorcycle accident three weeks earlier resulting in pain and swelling in the left knee.

A clinical record dated December 10, 1971, shows that the Veteran was admitted to the United States Army Hospital in Fort Jackson, South Carolina, with a history which included being involved in an automobile accident approximately four weeks prior to entering active duty.  Since that time, he had been having swelling and tenderness of the left knee.  Physical examination revealed marked effusion with severe tenderness of the lateral aspect of the left patella.  X-rays revealed a fracture of the lateral pole of the left patella.  He was admitted to the hospital for presentation to a Medical Board.  It was recommended that the Veteran was physically unfit for induction or enlistment.

Findings of Medical Board Proceedings dated December 19, 1971, show that the Veteran was found to have a fracture of the lateral pole of the left patella, secondary to an automobile accident four weeks prior to service, details not specified.  It was concluded that the physical condition was not incurred in the line of duty.  An associated report of medical examination reiterates that the Veteran was found to have a fracture of the lateral pole of the left patella, secondary to an automobile accident four weeks prior to service.

The Veteran did not submit a notice of disagreement within one year of the August 1984 decision.  No evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); cf. 38 C.F.R. § 3.156(b) (2011) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

In January 2006, the Veteran again submitted a claim for service connection for a left knee impairment.  The prior denial was continued by the RO by rating action dated in August 2006.

In May 2007, the Veteran submitted a letter from M. M., M.D., dated in April 2007, in which it was indicated that the Veteran was being treated for left knee arthritis.  Dr. M. stated that there was a possible connection between the left knee arthritis and the previously sustained fractured patella.  The Veteran had provided a history of sustaining a patella fracture in service around 1972.  Dr. M. opined that it was entirely possible that the injury to the left knee in service contributed to the development of premature osteoarthritis of the left knee requiring surgery.

In July 2007, the RO continued the prior denial of service connection concluding that while the letter from Dr. M. was new, it was not material as it did not show that a pre-existing left knee disability was aggravated by service.

In November 2007, the Veteran submitted a letter from Dr. M., dated in October 2007, in which it was reiterated that the Veteran had related a history of falling while in service in 1972 sustaining a fracture of the patella.  It was also noted that while he did not recall specific treatment of this fracture, he was later found to have arthritis, most likely the result of this injury.

In December 2007, the RO continued the prior denial of service connection concluding again that while the letter from Dr. M. was new, it was not material as it did not show that a pre-existing left knee disability was aggravated by service.

In June 2008, the Veteran submitted a letter from Dr. M., dated in May 2008, in which it was reiterated that the Veteran had related a history of falling while in service in 1972 sustaining a fracture of the patella.  Dr. M. opined that while in service, the Veteran's knee had been aggravated during active duty contributing to his development of premature osteoarthritis of the left knee requiring surgery.

In December 2008, the Veteran was provided with a Statement of the Case which determined that new and material evidence had been received to reopen the previously denied claim of service connection for a left knee disability.  However, the RO concluded that service connection remained denied.

In February 2009, the Veteran submitted a letter from Dr. M., dated in May 2008, in which it was reiterated that the Veteran had related a history of falling while in service in November and December 1971 sustaining a fracture of the patella.  Dr. M. opined that while in service, the Veteran's knee had been aggravated during active duty contributing to his development of premature osteoarthritis of the left knee requiring surgery.

Identical lay statements from J. B. and R. W., each dated in March 2009, show that the Veteran was said to have been physically fit upon his entry into service, but that when he came back from the Army, he could no longer do the things the same way.  He was said to have walked with a limp and was not as fit; his knee bothered him.

In March 2009, the RO continued the prior denial of service connection concluding again that the additional evidence was not material as it did not show that a pre-existing left knee disability was aggravated by service.

VA outpatient treatment records dated from February 2008 to January 2012 show intermittent reports of a history of left knee impairment.

During his August 2010 and November 2011 hearings, the Veteran testified that he had not injured his left knee prior to service, but rather had injured the left knee while on kitchen duty during active service.  He described that he had been handed an over-sized frying pan, and that, as he had underestimated its actual weight, he dropped the frying pan onto his left knee, fracturing the patella.  He stated that he was hospitalized thereafter, but was not treated for the knee, rather for concurrent pneumonia.  He added that he had been having symptoms ever since, and that he had undergone a total knee replacement in 2006.

In the interest of clarity, the Board deems it necessary to address the procedural posture of the Veteran's left knee disability claim.  While the RO denied reopening the claim in July 2007 and December 2007; reopened and denied the claim in the December 2008 Statement of the Case; and again denied reopening the claim in March 2009, the Veteran responded to each of the foregoing with the submission of additional evidence in support of his claim.  While not specifically identified as notices of disagreement, the submissions were received prior to the expiration of the appellate period for the respective RO determinations and contained new and material evidence pertaining to the claim.  See 38 C.F.R. § 3.156(b) (2011); Bond, 659 F.3d at 1362; see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the July 2007 rating action is the proper rating action on appeal.

The newly received evidence includes the numerous letters from Dr. M. which suggest the possibility that the Veteran sustained a left knee injury in service that resulted in his current osteoarthritis of the left knee, and also suggested the possibility that the Veteran's knee disability had been aggravated during active duty, contributing to the development of premature osteoarthritis of the left knee.  Notwithstanding the fact that Dr. M.'s opinions attempt to speculate as to etiology of the current left knee disability on two separate and distinct theories, the opinions do pertain to an element of the claim that was previously found to be lacking.  The new evidence, when considered with the old, triggers VA's duty to provide an examination, because it provides competent evidence of a current disability and indicates that the current disability may be related to service.  Hence, it raises a reasonable possibility of substantiating the claim.  See Shade.

The Board recognizes that the Veteran's testimony in August 2010 and November 2011 appears to contradict the findings of the December 1971 Medical Board and associated service treatment records in which the Veteran was quoted as relating a history of a motor vehicle accident prior to his entrance into service.  However, his statements are consistent with the October 7, 1971, clinical evaluation showing normal lower extremities, and the associated report of medical history showing that the Veteran indicated that he had never had "trick" or locked knee.  As such, the Board finds the testimony to be new and material to the theory that the Veteran has a current left knee disability that is related to his period of active service on a direct basis.  As such, this evidence, when considered with the old, also triggers VA's duty to provide an examination.  See Shade.

As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for a left knee disability.  Therefore, the claim is reopened. 


ORDER

New and material evidence having been received, the claim of service connection for a left knee disability is reopened, and to this extent only the appeal is granted.




REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

VA's duty to obtain examinations as to the etiology of any left knee disability is triggered, thus, a VA examination is needed to obtain a medical opinion as to the relationship of the current left knee disability and active service.  In this regard, it must be determined whether the Veteran had a left knee disability that existed prior to service, and if so, whether it was aggravated by service.  It must also be determined whether the Veteran's current left knee disability otherwise had its clinical onset on a direct basis during service.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for a VA examination to determine whether any current left knee disability is either related to an injury in service, or existed prior to service and was aggravated beyond the natural progression therein.

The claim file, to include a copy of this Remand, and any pertinent records in Virtual VA, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.  The examination shall include any diagnostic testing or evaluation deemed necessary.

The examiner is requested to provide an opinion as to whether the Veteran had a left knee disability that existed prior to service, and if so, whether it increased in severity (beyond the natural progression of the disability) therein.

The examiner shall also provide an opinion as to whether it is at least as likely as not that the Veteran has a current left knee disability as a result (in whole or part) of an injury or disease during his period of active service, to specifically include the reported injury with a frying pan during kitchen duty. 

The examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner must provide reasons for all opinions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


